            Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 SHANE CAHILL and NYE PETERSON,                 §
 individually and on behalf of all others       §                        CASE NO. 1:20-cv-441
 similarly situated,                            §
                                                §
        Plaintiffs,                             §
                                                §
 vs.                                            §               CLASS ACTION COMPLAINT
                                                §
 TURNKEY VACATION RENTALS,                      §
 INC.,                                          §
                                                §
        Defendant,                              §               DEMAND FOR JURY TRIAL


                       PLAINTIFFS’ CLASS ACTION COMPLAINT


       Plaintiffs Shane Cahill and Nye Peterson (“Plaintiffs”), individually and on behalf of all

others similarly situated, bring this action against TurnKey Vacation Rentals, Inc. (“Defendant”

or “TurnKey”), by and through their attorneys, and allege as follows based on information and

belief, except as to allegations specifically pertaining to Plaintiff, which are made upon personal

knowledge:

                                       INTRODUCTION

       1.      COVID-19, a global pandemic that needs little introduction, has wreaked

unprecedented havoc across the globe. Indeed, although the virus was not detected in the United

States until mid-January 2020, it has now infected at least 800,000 people across the country.

       2.      In an effort to slow the virus’s spread and protect the capacity of local health

systems, beginning in late February state and local governments across the country began issuing

“stay-at-home” orders that confine residents to their homes, allowing them to leave only for

necessities such as medical care and food. As a result, the American economy is in tatters, and
             Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 2 of 20




millions of Americans find themselves jobless and wondering where they will turn for income if

the crisis persists.

        3.       Unsurprisingly, travel has come to a near standstill as Americans find themselves

unable to leave their homes, let alone travel domestically or internationally. Airlines have

cancelled millions of flights in light of reduced demand and shelter-in-place orders nationwide,

and hotels and rental companies have cancelled reservations that consumers are, for all intents and

purposes, prohibited from using.

        4.      Although airlines and hospitality providers, as well as their employees, have been

impacted by COVID-19, the vast majority recognize that their customers are far more vulnerable

in the current economic climate and are proceeding accordingly. For example, Airbnb, a vacation

rental company, is refunding all guests for reservations made before March 14, 2020—before the

full scope and magnitude of the pandemic was revealed—and created a $250 million fund to

compensate property owners impacted by COVID-19 related cancellations. 1

        5.      Unfortunately for Plaintiffs and the putative Class, however, TurnKey—an Austin-

based vacation rental company that manages more than 5,000 properties in 21 states—has sought

to shift the burden of this extraordinary crisis onto its customers, who, in some cases, paid

thousands of dollars for rentals the COVID-19 pandemic has or will preclude them from using.

        6.      Specifically, TurnKey has ignored its contractual obligation to refund Plaintiffs and

similarly situated consumers (1) whose rental properties became unavailable, (2) whose

reservations TurnKey cancelled, or (3) who cancelled reservations made more than ten (10) days

prior to check-in within seventy-two (72) hours of booking, due to the avalanche of civic orders

prohibiting travel to and from most parts of the United States.


1
 https://www.airbnb.com/resources/hosting-homes/a/250m-to-support-hosts-impacted-by-cancellations-165 (last
visited Apr. 22, 2020).

                                                      2
              Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 3 of 20




        7.       TurnKey instead has elected to offer “credits” that Plaintiffs and the Class neither

need nor want, particularly in lieu of sorely needed financial resources, and thereby breached the

rental agreements into which it entered with Plaintiffs and all other persons who reserved rental

properties through TurnKey prior to March 14, 2019.

        8.       TurnKey has breached its agreements with its customers and unjustly enriched

itself at their expense. Accordingly, Plaintiffs bring this action in order to secure refunds for each

and every similarly situated consumer TurnKey wronged by refusing to issue full refunds for

cancellations necessitated by the COVID-19 crisis as TurnKey’s various agreements require.

                                  JURISDICTION AND VENUE

        9.       This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1332(d)(2), the Class Action Fairness Act of 2005, because: (i) there are 100 or more Class

members, (ii) there is an aggregate amount in controversy exceeding $5,000,000, exclusive of

interest and costs, and (iii) there is minimal diversity because at least one plaintiff and one

defendant are citizens of different States. This Court has supplemental jurisdiction over the state

law claims pursuant to 28 U.S.C. § 1367.

        10.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendant is headquartered in this district, transacts business in this district, is subject to personal

jurisdiction in this district, and therefore is deemed to be a citizen of this district, and because a

substantial part of the events or omissions giving rise to the claims occurred in this District.

                                              PARTIES

    A. Plaintiff Shane Cahill

        11.      Plaintiff Shane Cahill is a resident of Montana, and currently resides in Gallatin

County.



                                                   3
             Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 4 of 20




       12.      On or about January 24, 2020, Plaintiff Cahill reserved a rental property located

in Mount Pleasant, South Carolina from April 7, 2020 to April 13, 2020 through the website

VRBO.com

       13.      Once the property was booked, however, Plaintiff Cahill began receiving emails

from TurnKey about his reservation.

       14.      Plaintiff Cahill booked the TurnKey rental property located in South Carolina to

attend his sister’s wedding, which had been scheduled to occur on Saturday April 11, 2020 in

Mount Pleasant, South Carolina.

       15.      On January 24, 2020, Plaintiff Cahill received an email from

sender@messages.homeaway.com that provided, “You may be contacted by TurnKey Vacation

Rentals regarding your reservation by email.”

       16.      The January 24, 2020 email further indicated that Plaintiff Cahill would be

charged a total of $1,950.56 for his reservation, including $205.00 for “professional

housekeeping” and a “service fee” of $154.00. The January 24, 2020 email further indicated that

Plaintiff Cahill was required to pay the first installment of his rental fee by January 24, 2020 in

the amount of $333.66, and the remainder by March 8, 2020 in the amount of $1,616.90.

       17.      On January 25, 2020, Plaintiff Cahill received a “TurnKey Vacation Rentals

Guest Agreement” (Ex. A).

       18.      On January 25, 2020, Plaintiff Cahill received an email from TurnKey indicating

that his reservation amount was $1,796.56, and that “amounts will not include any service fees

from booking websites (other than TurnKey).”

       19.      On January 25, 2020, Plaintiff Cahill paid the required deposit of $333.66 on the

South Carolina rental property.



                                                  4
              Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 5 of 20




        20.      On March 7, 2020, Plaintiff Cahill received an email from TurnKey indicating

that his payment had been processed successfully for his rental dates of April 7 to April 13,

2020.

        21.      On March 18, 2020, Plaintiff Cahill learned that his sister’s wedding might be

rescheduled so he emailed TurnKey to inquire about changing the dates for his reservation. He

did not receive a response.

        22.      On March 21, 2020, Plaintiff Cahill received an email from TurnKey indicating

that it had “made [its] cancellation policy more flexible,” offering him the opportunity to cancel

to receive a full credit for a future stay, for the amount of the non-refundable amount you paid.”

        23.      On March 31, 2020, Plaintiff Cahill received an email from TurnKey reminding

him that he was “just 7 days away from [his] trip to Mount Pleasant, SC” and providing him with

check-in and check-out information.

        24.      On March 31, 2020, Plaintiff Cahill received an email from TurnKey stating

“Mount Pleasant Shutdown just issued major restrictions on travel and hospitality to help limit

the impacts of COVID-19. . . . This unfortunately impacts your upcoming stay with us at 625

Williamson Drive. For your convenience and to avoid longer than normal wait times trying to

contact us, we will automatically cancel your booking and issue you a credit in the amount

of $1,796.56 toward a future stay.” (emphasis in original).

        25.      On March 31, 2020, Plaintiff Cahill sent an email to TurnKey following up on his

previous email of March 18, 2020 to which he had not received a response, inquiring about

changing the dates of his reservation and indicating that he wanted a refund if TurnKey could not

offer him a property on his new dates.




                                                  5
             Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 6 of 20




       26.      In response to his March 31, 2020 email, Plaintiff Cahill received an email from

Turnkey on March 31, 2020 stating it had “temporarily changed the cancellation policy, but still,

we cannot offer to refund your reservation payment. The original booking must be canceled on

or before the original arrival date or June 1, 2020, whichever comes first. The new booking must

be booked on or before February 1, 2021, at the same home, and must have an arrival date on or

before October 1, 2021. Please note that there will be no refunds if canceled, and this offer is

non-transferable. The total credit is limited to the amount of the original booking, and no refunds

will be given for the difference in reservation value. But, if the new reservation is more

expensive, you will be responsible for the difference.”

       27.      On April 1, 2020, Plaintiff Cahill received an email from

sender@messages.homeaway.com stating “Unfortunately, the property manager had to cancel

your reservation in The Groves, Mount Pleasant, SC, USA for Apr 7, 2020 – Apr 13, 2020.”

(emphasis added). The email further provided that “The property manager is responsible for the

refund of your property rental fee.”

       28.      On April 11, 2020, TurnKey emailed Plaintiff Cahill, stating it had “updated [its]

cancellation policy to follow many travel industry leaders by issuing credits toward a future stay.

. . As your request has escalated to TurnKey’s corporate office, we can restate that our new

policy has added flexibility to provide credits toward a future stay up to 18 months in the future,

however, we are not issuing refunds.”

       29.      Plaintiff Cahill’s sister’s wedding has been rescheduled to Saturday, October 17,

2020. Plaintiff contacted TurnKey to rebook the same property from October 13, 2020 to

October 19, 2020, but was informed that the property is booked during those dates.




                                                 6
             Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 7 of 20




       30.      Plaintiff Cahill requested that TurnKey reserve a comparable rental property for

him in the same area as the one he had initially booked. TurnKey, however, informed Plaintiff

Cahill that no other rental properties were available.

       31.      TurnKey has also failed to credit Plaintiff Cahill with the housekeeping fee of

$205.00.

   B. Plaintiff Nye Peterson

       32.      Plaintiff Nye Peterson is a resident of Texas, and currently resides in Round Rock

located in Travis County.

       33.      On or about February 16, 2020, Plaintiff Peterson reserved a rental property

located at Zona Rosa Ski Resort in Santa Fe, New Mexico from March 15 – March 20, 2020

through TurnKey.

       34.      On March 15, 2020, Plaintiff Peterson began driving from her home in Texas to

the New Mexico rental property.

       35.      While travelling from Texas to New Mexico, Plaintiff Peterson learned that Zona

Rosa Ski Resort had shut down due to COVID-19, that New Mexico was considering closing its

border with Texas, and that Texas was considering issuing a shelter-in-place order covering all

residents.

       36.      As a result of anticipated difficulties returning home to Texas from New Mexico,

Plaintiff Peterson and her family determined that they had to return home and cancel their trip to

New Mexico.

       37.      When driving back home, Plaintiff Peterson attempted to reach TurnKey by

telephone to notify them of her need to cancel the reservation.




                                                 7
             Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 8 of 20




       38.      Despite several attempts, Plaintiff Peterson was unable to reach TurnKey by

phone so she also sent them a text message notifying them of the need to cancel the reservation.

She did not receive a response to her text message.

       39.      On April 5, 2020, Plaintiff Peterson received an email from TurnKey stating that,

“As your request has escalated to TurnKey’s corporate office, we can restate that our new policy

has added flexibility to provide credits toward a future stay up to 18 months in the future, however

we are not issuing refunds.”

       40.      However, Plaintiff Peterson is unable to travel the same dates in 2021, has no use

for the rental unit that she had reserved for March 2020 or for any other TurnKey rental properties.

       41.      Plaintiff Peterson has advised TurnKey that she is unable to travel the same dates

in 2021, has no use for the rental unit that she had reserved for March 2020 or for any other

TurnKey rental properties, but has still not received a refund from TurnKey.

       42.      On April 5, 2020, Plaintiff Peterson received an email from TurnKey requesting

that she review her stay at the TurnKey property.

   C. Defendant TurnKey Vacation Rentals, Inc.

       43.      Defendant TurnKey Vacation Rentals, Inc. (“TurnKey”) is a Delaware corporation

with its principal place of business located in Austin, Texas. It may be served with process upon

its registered agent for service of process, Capitol Corporate Services, Inc. at 206 E. 9th Street,

Suite 1300, Austin, Texas 78701, or wherever she may be found.

       44.      TurnKey was founded in 2012 as an alternative to rental companies such as Airbnb

and VRBO.

       45.      TurnKey has grown exponentially, and now manages more than 5,000 homes in 80

cities across 21 states: Alabama, Arizona, California, Colorado, Florida, Georgia, Hawaii, Illinois,



                                                 8
              Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 9 of 20




Maine, Massachusetts, Nevada, New Jersey, New Mexico, North Carolina, Oregon, South

Carolina, Tennessee, Texas, Utah, Washington, and Wyoming. 2

        46.      TurnKey earns revenue by, inter alia, charging property owners a commission of

18-23% per booking. 3 Due to its success since its founding, TurnKey has attracted approximately

$100 million in venture capital funding. 4

                                       FACTUAL ALLEGATIONS

    A. The COVID-19 Pandemic

        47.      COVID-19 initially appeared contained to China and other portions of eastern Asia.

But on January 20, 2020, authorities diagnosed the first official case of COVID-19 in the United

States, in a 35-year-old who had recently returned from Wuhan to the State of Washington.

        48.      COVID-19 spread quickly. By January 30, 2020, there were nearly 8,000 confirmed

cases of COVID-19 worldwide. In response, the WHO declared COVID-19 a “Public Health

Emergency of International Concern.” The next day, President Trump declared a public health

emergency due to COVID-19, and the U.S. State Department banned travel between the United

States and China.

        49.      Unfortunately for residents of the United States, COVID-19 was spreading silently,

steadily increasing its reach. On February 29, 2020—the same day the U.S. government issued a

“do not travel” warning and prohibited travel between the United States and several countries with

COVID-19 outbreaks—the State of Washington became the first state to declare a state of

emergency due to COVID-19. It would not be the last to do so.

        50.      On March 11, 2020, the WHO reclassified COVID-19 as a worldwide pandemic.



2
  https://www.turnkeyvr.com/aboutus (last visited Apr. 22, 2020).
3
  https://blog.turnkeyvr.com/choosingbetweenturnkeyandvacasa/ (last visited Apr. 22, 2020).
4
  https://www.turnkeyvr.com/aboutus (last visited Apr. 22, 2020).

                                                        9
          Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 10 of 20




        51.     The President declared a “National Emergency” on March 13, 2020 and, on March

15, the Centers for Disease Control and Prevention recommended avoiding gatherings of 50 people

or more. The next day, the federal government tightened those guidelines and recommended

avoiding groups of 10 people or more.

        52.     Despite these efforts, by March 23, 2020 the United States had reported more

confirmed cases of COVID-19 than any other county in the world, and by the end of March the

governors of most states had declared states of emergency due to COVID-19. State and local

officials across the country also had issued stay-at-home orders that canceled public events, banned

group gatherings, and closed schools, restaurants, and retail stores and prohibited unnecessary

travel for weeks, if not indefinitely.

        53.     As a direct and proximate result of this unprecedented crisis, many airlines canceled

or rescheduled flights, and event such as weddings, reunions, meetings and conventions also were

postponed or cancelled altogether.

        54.     State and local governments placed significant restrictions on hospitality providers.

For example, Mount Pleasant, South Carolina issued a shelter-in-place order in March that, as

TurnKey acknowledged in an email to Plaintiff Cahill, required it to cancel all reservations in the

area while the shutdown was in place.

        55.     Unlike most of its competitors, however, in the face of this crisis and concern from

travelers TurnKey changed its refund policies to the detriment of its customers.

    B. TurnKey’s Rental Agreement




                                                 10
            Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 11 of 20




          56.    TurnKey’s “Guest Agreement,” 5 which Plaintiffs and all Class members agreed to

when reserving a TurnKey managed property, requires TurnKey to refund its customers for

cancellations required by the current crisis.

          57.    Paragraph 12 of the Guest Agreement provides that “[i]n the rare event the Home

that that you have reserved is for sale, is sold or is otherwise unavailable for any reason as

determined by TurnKey, then TurnKey, in our discretion, may provide Guest with a comparable

home at no additional cost to the Guest or cancel and refund the Guest’s reservation.” (emphasis

added).

          58.    Critically, the COVID-19 crisis has rendered rental properties across the country

unavailable. The sweeping shelter-in-place and stay-at-home orders the crisis has required—which

order residents to stay in their homes and forego travel—did not make only certain homes

unavailable, but rather every property within affected geographic areas, precluding TurnKey from

providing a “comparable home.”

          59.    Moreover, certain states and local governments have altogether banned vacation

rentals like those TurnKey offers.

          60.    For example, at least seven states in which TurnKey manages properties have

banned vacation rental since pandemic began: Florida, Georgia, Hawaii, Maine, Massachusetts,

Nevada and South Carolina. 6

          61.    Hundreds, if not thousands, of counties and cities likewise have prohibited vacation

rentals during the pandemic, in states as varied as, by way of example, California, Oregon and

Washington on the West Coast, to New York and North Carolina on the East Coast.



5
 https://www.turnkeyvr.com/rental-agreement (last visited Apr. 22, 2020) (attached hereto at Exhibit A).
6
 See https://www.nytimes.com/2020/04/10/travel/coronavirus-us-travel-driving-restrictions.html (last visited Apr.
22, 2020).

                                                        11
              Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 12 of 20




           62.      TurnKey itself recognizes that COVID-19 has precluded travel and rendered

properties unavailable, and cancelled reservations accordingly. For example, TurnKey cancelled

Plaintiff Cahill’s reservation on March 31, 2020, citing restrictions imposed by Mount Pleasant,

South Carolina.

           63.      The Guest Agreement thus requires TurnKey to provide full refunds to Plaintiffs

and all other similarly situated renters who were prohibited from availing themselves of their

reservations due to the pandemic, regardless of whether those renters paid only a 10% deposit

towards the rental or the entire reservation in full.

           64.      Second, the Guest Agreement obligates TurnKey to provide refunds to customers

who cancelled reservations within 72 hours of the booking. Paragraph 14 of the Agreement

provides that reservations made “more than 10 days in advance are fully refundable if the guest

cancels the reservation within 72 hours after the time of booking.”

           65.      TurnKey’s Guest Agreement also explicitly incorporates by reference TurnKey’s

“Terms,” 7 which provide, in pertinent part, that the “Terms will be interpreted in accordance with

the laws of the State of Texas and the United States of America, without regard to its conflict-of-

law provisions[,]” and that all parties “agree to submit to the personal jurisdiction of a state court

located in Austin, Texas or a United States District Court located in Austin, Texas” with respect

to any dispute concerning the agreements.

       C. TurnKey Changes Its Refund Policy in Response to COVID-19

           66.      Rather than refund Plaintiffs and Class members as required due to the pandemic,

however, TurnKey revised its refund and cancellation policies in an effort to evade its contractual

obligations.



7
    https://www.turnkeyvr.com/terms (last visited Apr. 22, 2020) (attached hereto as Exhibit B).

                                                          12
           Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 13 of 20




        67.        On March 16, 2020, TurnKey announced it would no longer process refunds for

Class members who cancelled their rentals within the cancellation windows set forth in the Guest

Agreement, or whose chosen rental properties were rendered “unavailable” due to the pandemic. 8

Moving forward, TurnKey would only provide Class members credits for future use, regardless of

whether they intend to stay at a TurnKey property following the pandemic.

        68.        TurnKey also guaranteed the same or similar rate only at the properties Class

members originally rented, and only if that property is available during their preferred future dates.

Class members thus bear the risk that rental rates will increase in the future as property owners

seek to recoup revenues lost to the pandemic.

        69.        Adding insult to injury, news reports indicate TurnKey has continued to offer

properties for rent in municipalities that have prohibited vacation rentals due to the virus, despite

knowing full well it will refuse to refund any monies paid once it inevitably cancels those

reservations. 9

        70.        TurnKey, for its part, asserts it changed its policy to protect homeowners who rent

their properties out through TurnKey. Homeowners disagree. “They’re taking advantage of this,”

one homeowner told a local television channel. “We don’t know that any of us will be here next

year, that any of the guests can take advantage of this credit. We cannot assure that. They cannot

assure that.” 10

        71.        Despite the significant backlash to TurnKey’s cancelation and refund policy,

TurnKey continues to refuse to provide a cash refund to Plaintiffs and the Class.




8
  https://blog.turnkeyvr.com/update-to-turnkeys-cancellation-policy-regarding-covid-19-concerns/ (last visited Apr.
22, 2020).
9
  See https://www.cbs8.com/article/news/investigations/your-stories-8/your-stories-local-vacation-rental-companys-
refund-policy-under-fire/509-5a75023c-dde2-49d2-840c-50957d4cea5b (last visited Apr. 22, 2020).
10
   Id.

                                                        13
          Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 14 of 20




                                   CLASS ALLEGATIONS

       72.     Plaintiffs bring this action, individually and, pursuant to Federal Rule of Civil

Procedure 23(a), 23(b)(2), and/or 23(b)(3), on behalf of a Nationwide Class defined as follows:

               All persons in the United States who canceled reservations for
               properties managed by TurnKey Vacation Rentals, or whose
               reservations TurnKey Vacation Rentals cancelled, on or after March
               1, 2020.

Excluded from the Class are: (a) Defendant; (b) Defendant’s affiliates, agents, employees, officers

and directors; and (c) the judge assigned to this matter, the judge’s staff, and any member of the

judge’s immediate family.

       73.     Numerosity: Upon information and belief, the Class is so numerous that joinder of

all members is impracticable. While the exact number and identity of individual members of the

Class are unknown at this time, such information being in the sole possession of TurnKey and

obtainable by Plaintiffs only through the discovery process. Plaintiffs believe, and on that basis

allege, that the Class consists of hundreds of thousands of people. The number of Class members

can be determined based on TurnKey’s records.

       74.     Commonality: Common questions of law and fact exist as to all members of each

Class. These questions predominate over questions affecting individual Class members. These

common legal and factual questions include, but are not limited to:

               a.     Whether a property is unavailable, within the meaning of the TurnKey
                      Guest Agreement, when stay-at-home or shelter-in-place orders are issued
                      for the geographic area in which the property is located;

               b.     Whether a property is unavailable, within the meaning of the TurnKey
                      Guest Agreement, when state and local governments prohibit vacation
                      rentals in the geographic area in which the property is located;

               c.     Whether the Guest Agreement requires TurnKey to provide Class members
                      a refund when a property is unavailable;



                                                14
          Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 15 of 20




               d.      Whether the Guest Agreement requires TurnKey to provide Class members
                       a refund when TurnKey cancels a reservation;

               e.      Whether the Guest Agreement requires TurnKey to provide Class members
                       a refund when they cancel a reservation within an applicable cancellation
                       window;

               f.      Whether TurnKey breached its Guest Agreement; and

               g.      Whether TurnKey was unjustly enriched by its conduct.

       75.     Typicality: Plaintiffs have the same interest in this matter as all Class members,

and Plaintiffs’ claims arise out of the same set of facts and conduct as the claims of all Class

members. Plaintiffs’ and Class members’ claims all arise out TurnKey’s uniform conduct,

statements, and unlawful, unfair, and deceptive acts and practices.

       76.     Adequacy: Plaintiffs have no interest that conflicts with the interests of the Class,

and are committed to pursuing this action vigorously. Plaintiffs have retained counsel competent

and experienced in complex consumer class action litigation. Accordingly, Plaintiffs and their

counsel will fairly and adequately protect the interests of the Class.

       77.     Superiority: A class action is superior to all other available means of fair and

efficient adjudication of the claims of Plaintiffs and members of the Class. The injury suffered by

each individual Class member is relatively small compared to the burden and expense of individual

prosecution of the complex and extensive litigation necessitated by TurnKey’s conduct. It would

be virtually impossible for members of the Class individually to effectively redress the wrongs

done to them. Even if the members of the Class could afford such individual litigation, the court

system could not. Individualized litigation increases the delay and expense to all parties, and to

the court system, presented by the complex legal and factual issues of this case. Individualized

rulings and judgments could result in inconsistent relief for similarly-situated individuals. By

contrast, the class action device presents far fewer management difficulties, and provides the


                                                 15
           Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 16 of 20




benefits of single adjudication, economy of scale, and comprehensive supervision by a single

court.

         78.    TurnKey has acted or refused to act on grounds generally applicable to the Class,

thereby making appropriate final injunctive relief and corresponding declaratory relief with respect

to the Class as a whole.

                                   VIOLATIONS ALLEGED

                                             COUNT I

                                   BREACH OF CONTRACT

         79.    Plaintiffs incorporate by reference each of the allegations contained in the

foregoing paragraphs of this Complaint.

         80.    Plaintiffs and the Class entered into TurnKey’s Guest Agreement, which

explicitly incorporates TurnKey’s terms, when they reserved TurnKey-managed properties.

         81.    Plaintiffs and the Class performed their obligations under the TurnKey Guest

Agreement by providing payment in exchange for the future use of a Turnkey-managed property

during definite future dates.

         82.    The COVID-19 pandemic rendered Plaintiffs’ and the Class’s properties, as well

as comparable properties, unavailable due to the slew of orders issued by state and local

governments in response thereto.

         83.    In accordance with paragraph 12 of the TurnKey Guest Agreement, Plaintiffs and

the Class are entitled to a refund of all monies paid in connection with their Turnkey property

reservations.




                                                 16
          Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 17 of 20




        84.     Class members who cancelled their TurnKey reservations within seventy-two

hours also are entitled to refunds in accordance with paragraph 14 of the TurnKey Guest

Agreement.

        85.     TurnKey breached the Guest Agreement when it refused to provide Plaintiffs and

the Class with refunds.

        86.     As a direct and proximate result of TurnKey’s breach, Plaintiffs and the Class

have suffered monetary damages and are entitled to refunds of all monies paid to TurnKey to

rent a TurnKey managed property.

                                            COUNT II

                                    UNJUST ENRICHMENT

        87.     Plaintiffs incorporate by reference each of the allegations contained in the

foregoing paragraphs of this Complaint

        88.     Plaintiffs and the Class conferred a direct benefit on TurnKey by reserving

Turnkey-managed properties.

        89.     TurnKey knowingly and willingly accepted and enjoyed the benefits conferred on

it by Plaintiffs and the Class.

        90.     TurnKey voluntarily accepted and retained these benefits, with full knowledge

and awareness that, as a result of its conduct, Plaintiffs and the Class would not, and did not,

receive the benefit of their bargain.

        91.     TurnKey’s retention of these benefits is unjust and inequitable under the

circumstances alleged herein.

        92.     Plaintiffs and the Class thus are entitled to recover the amount each paid to TurnKey

to rent a TurnKey managed property.



                                                 17
            Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 18 of 20




                                              COUNT III

                                           CONVERSION

       93.       Plaintiffs incorporate by reference each of the allegations contained in the

foregoing paragraphs of this Complaint.

       94.       Plaintiffs and the Class made reservations for properties that were promised in

exchange for the amounts paid by Plaintiffs and the Class.

       95.       TurnKey intentionally interfered with Plaintiffs’ and the Class’ rights granted

through these reservations when TurnKey failed to refund Plaintiffs and the Class for their

reservations that they could no longer use.

       96.       TurnKey’s decision to retain the fees paid by Plaintiffs and the Class without

providing them with what was promised deprived Plaintiffs and the Class the benefit of their

bargains.

       97.       TurnKey’s intentional interference damaged Plaintiffs and the Class in that they

paid for reservations that could not be used.

       98.       Plaintiffs and the Class seek a return of the prices paid for their reservations.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the Class, respectfully request that

this Court:

              A. Determine that the claims alleged herein may be maintained as a class action

                 under Rule 23 of the Federal Rules of Civil Procedure, and issue an order

                 certifying the Class as defined above;

              B. Appoint Plaintiffs as the representatives of the Class and their counsel as Class

                 Counsel;



                                                   18
          Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 19 of 20




            C. Award actual damages and equitable monetary relief to Plaintiffs and the Class

                and/or order TurnKey to return to Plaintiffs and the Class the amount each paid to

                TurnKey;

            D. Award pre-judgment and post-judgment interest on such monetary relief;

            E. Grant appropriate injunctive and/or declaratory relief, including, without

                limitation, an order that requires TurnKey to issue refunds to any member of the

                Class who requests a refund;

            F. Award reasonable attorneys’ fees and costs; and

            G. Grant such further relief that this Court deems appropriate.



                                        JURY DEMAND

        Plaintiffs, on behalf of themselves and the putative Class, demand a trial by jury on all

issues so triable.

 Dated: April 24, 2020                         Respectfully submitted,

                                               HOWRY BREEN & HERMAN, L.L.P.


                                               ____________________________________
                                               Randy Howry
                                               State Bar No. 10121690
                                               rhowry@howrybreen.com
                                               Sean Breen
                                               State Bar No. 00783715
                                               sbreen@howrybreen.com
                                               James Hatchitt
                                               State Bar No. 24072478
                                               jhatchitt@howrybreen.com
                                               1900 Pearl Street
                                               Austin, Texas 78705-5408
                                               Tel. (512) 474-7300
                                               Fax (512) 474-8557


                                                19
Case 1:20-cv-00441-LY Document 1 Filed 04/24/20 Page 20 of 20




                            Joseph G. Sauder
                            jgs@sstriallawyers.com
                            Lori G. Kier
                            lgk@sstriallawyers.com
                            Joseph B. Kenney
                            jbk@sstriallawyers.com
                            SAUDER SCHELKOPF LLC
                            1109 Lancaster Ave.
                            Berwyn, PA 19312
                            Tel. (888)-711-9975
                            Fax (610) 421-1326

                            Daniel O. Herrera
                            dherrera@caffertyclobes.com
                            Kaitlin Naughton
                            knaughton@caffertyclobes.com
                            CAFFERTY CLOBES MERIWETHER & SPRENGEL LLP
                            150 S. Wacker Drive, Suite 3000
                            Chicago, Illinois 60606
                            Tel. (312)782-4880
                            Fax (312)782-7785

                            Bryan L. Clobes
                            bclobes@caffertyclobes.com
                            CAFFERTY CLOBES MERIWETHER & SPRENGEL LLP
                            205 N. Monroe St.
                            Media, PA 19063
                            Tel. (215) 864-2800
                            Fax (215) 964-2808

                            Attorneys for Plaintiffs and the Class




                             20
